Citation Nr: 0307348	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
prior to January 2, 1998.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder, for the period on and 
subsequent to January 2, 1998.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1968 to 
December 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Buffalo, New York, Regional Office (RO), which granted 
service connection and assigned a 30 percent evaluation for 
post-traumatic stress disorder, effective February 13, 1995.  
Said rating decision and subsequent rating decisions also 
granted temporary total hospitalization ratings, effective 
August 26, 1996 through September 30, 1996, November 9, 1999 
through December 31, 1999, November 1, 2000 through December 
31, 2000, and November 7, 2001 through February 28, 2002.  

In March 2001, the Board remanded the case to the RO for 
additional evidentiary development.  Subsequently, a November 
2002 rating decision increased the evaluation for post-
traumatic stress disorder from 30 percent to 70 percent, 
effective January 2, 1998.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated procedural history and the legal 
distinction in Fenderson, the Board has reframed the post-
traumatic stress disorder disability rating appellate issue 
as entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
prior to January 2, 1998; and entitlement to an evaluation in 
excess of 70 percent for said disorder, for the period on and 
subsequent to January 2, 1998.  

The case is now ready for the Board's final appellate 
determination on said post-traumatic stress disorder 
disability rating appellate issues.  



FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder, for the periods prior, and on and subsequent, to 
January 2, 1998, has been manifested primarily by complaints 
of irritability, nightmares, depression, sleep difficulties, 
and associated symptomatology.  He remains appropriately 
attired, well-oriented, alert, and cooperative with 
essentially intact cognitive functioning.  Diagnoses have 
included severe post-traumatic stress disorder.  

2.  It is at least as likely as not that appellant's post-
traumatic stress disorder, for the periods prior, and on and 
subsequent, to January 2, 1998, has resulted in occupational 
and social impairment more nearly reflective of severe, not 
total, occupational and social impairment with deficiencies 
in most areas.  

3.  Appellant's post-traumatic stress disorder, for the 
periods prior, and on and subsequent, to January 2, 1998, has 
not more nearly resulted in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no 
more, for appellant's post-traumatic stress disorder, for the 
period prior to January 2, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(effective prior, and on and subsequent, to November 7, 
1996).

2.  The criteria for an evaluation in excess of 70 percent 
for appellant's post-traumatic stress disorder, for the 
period on and subsequent to January 2, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (effective prior, and on and subsequent, 
to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West 2002); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim was obviously not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed, particularly in 
light of the partial allowance of the issue on appeal by the 
Board's decision herein.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
psychiatric disability issue on appeal over the years are 
documented in the medical evidence.  Additionally, VA 
psychiatric examinations were conducted and numerous relevant 
VA psychiatric treatment records have also been associated 
with the claims folders.  Said clinical records and 
examinations are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected psychiatric disability during the periods in 
question, provide a clear picture of all relevant symptoms 
and findings, and included assignment of scores on the Global 
Assessment of Functioning Scale (GAF Scale), which deals with 
the degree to which an individual functions socially and 
industrially.  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown on said VA 
examinations and treatment reports.  In addition, appellant 
was issued a Statement of the Case and Supplemental 
Statements of the Case, which included relevant clinical 
evidence, laws and regulations, a detailed explanation of the 
rationale for said adverse rating decision.  Furthermore, 
additional development of the evidentiary record was recently 
conducted pursuant to the Board's March  2001 remand 
(including said May 2002 VA psychiatric examination).  See 
also October 1999 and June 2001 RO letters.  The Board's 
March 2001 remand and RO correspondence advised appellant as 
to which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

It is reiterated that an April 1999 rating decision granted 
service connection and assigned a 30 percent evaluation for 
post-traumatic stress disorder, effective February 13, 1995.  
With respect to the post-traumatic stress disorder rating 
issue on appeal, the critical period for analysis pertains to 
February 13, 1995 and thereafter, since it is axiomatic that 
a disability cannot be rated prior to the effective date of 
the award of service connection for such disability.  

The VA's Schedule for Rating Disabilities, 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.125-130, effective February 3, 1988 
until amended November 7, 1996, provided a general rating 
formula for psychoneurotic disorders, including post- 
traumatic stress disorder (Diagnostic Code 9411), based upon 
the degree of incapacity or impairment:  "Definite" social 
and industrial impairment warranted a 30 percent evaluation; 
"considerable" warranted a 50 percent evaluation; and 
"severe" warranted a 70 percent evaluation.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 
95, 97 (1994), which referred to "the criteria in 38 C.F.R. 
§ 4.132, DC 9411[,] for a 100% rating are each independent 
bases for granting a 100% rating."

VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125-130 
(2000).  Section 4.132 has been redesignated as § 4.130.  The 
old and amended versions of the mental disorders regulations 
appear applicable in the instant case, since the April 1999 
rating decision granted service connection and assigned a 30 
percent evaluation for post-traumatic stress disorder, 
effective February 13, 1995.  However, it should be pointed 
out that the revised rating criteria may not be applied to a 
claim prior to the effective date of the amended regulation.  
See 38 U.S.C.A. § 5110(g) (West 2002); Rhodan v. West, 12 
Vet. App. 55 (1998).  

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130 (effective 
November 7, 1996).

With respect to the period prior to January 2, 1998, on June 
and September 1995 VA social and industrial surveys, the 
social worker concluded that it was apparent appellant had 
"sustained significant losses in his relationships with 
others as well as significant substantial losses in his 
business because of the symptoms of post-traumatic stress 
disorder, namely decreased memory and concentration and 
ability to work with others, as is evidenced by his frequent 
arguments with employees, employers and customers as well as 
his inability to maintain himself in a crowded situation."

On August 1995 VA psychiatric examination, appellant appeared 
well-groomed, well-dressed, pleasant, and cooperative.  Full 
range of affect, obviously in pain secondary to back 
problems, was noted.  He had no delusions/hallucinations or 
homicidal ideation.  Cognitive functions were described as 
good.  

On October 1995 VA psychiatric examination, appellant 
reportedly had his own business and had not worked for weeks 
due to bladder tumor removal.  His complaints included 
irritability and depression, with stress from the bladder 
tumor situation.  He denied suicidal ideation/plan.  He 
reported improved sleep with medications, and less flashbacks 
and nightmares, although he reported being easily agitated.  
Clinically, he appeared pleasant and cooperative.  
Mood/affect were described as somewhat irritable but 
appropriate.  He was coherent and goal-directed, with no 
suicidal/homicidal ideation/plan or psychotic symptomatology.  
Insight and judgment were described as fair.  Post-traumatic 
stress disorder, alcohol dependency in remission, and 
personality disorder were diagnosed.  

During August-September 1996 VA hospitalization in a post-
traumatic stress disorder program, appellant reportedly had 
been divorced four times and was living with a girlfriend.  
He had had many different jobs, including as an automobile 
mechanic and self-employed upholsterer throughout the 1980's 
and 1990's.  He drank alcohol most heavily in the early 
1990's but reportedly had quit drinking in 1992.  Clinically, 
he appeared casually dressed, was cooperative, and exhibited 
no obvious motor restlessness.  Appellant described his mood 
as generally somewhat depressed.  He denied 
suicidal/homicidal ideation, although a history of suicide 
attempts was noted.  He appeared correctly oriented.  
Concentration, intellectual ability, abstract thinking, and 
remote/recent/immediate memory appeared adequate.  Insight 
and judgment were described as good.  Diagnoses were severe 
post-traumatic stress disorder; and alcohol dependence, by 
history, most likely secondary to post-traumatic stress 
disorder.  Significantly, GAF scale scores of 50 (on hospital 
admission) and 55 (on hospital discharge) were assigned.  

An October 1996 Vet Center clinical record indicated that 
appellant continued to experience severe sleep disturbance 
and nightmares, severe psychic numbing, dissociative 
episodes, and amnesia concerning his Vietnam experience, 
irritability, anger management problems, concentration 
difficulties, and hypervigilance.  The registered nurse's 
clinical impression was that "despite a considerable 
treatment effort on his part, [appellant] continues seriously 
disabled by his PTSD symptomatology."

In a January 1997 SSA administrative law judge's decision, it 
was specifically noted therein that appellant claimed that a 
combination of impairments prevented him from working.  "He 
suffers from post[-]traumatic stress disorder, cervical 
problems with radiculopathy, and is status post bladder 
cancer.  He is also depressed."  It was determined that 
appellant had not engaged in substantially gainful employment 
since March 1996; that he had severe depression, post-
traumatic stress disorder, and cervical problems; and that 
the "claimant's combination of exertional and nonexertional 
impairments severely reduce his capacity for even 
[']sedentary['] work."  

On September 1997 VA psychiatric examination, appellant 
reported that after service, he drank a lot and had 
nightmares and thoughts about Vietnam.  Clinically, he 
appeared oriented to time, place, and person.  He denied 
delusions or hallucinations.  Recent/remote memory was good 
and thought processes were organized.  Insight and judgment 
were poor.  Diagnoses included alcohol dependency, post-
traumatic stress disorder, and personality disorder.  

The evidentiary record reveals that the GAF Scale scores of 
50 and 55 assigned appellant on August-September 1996 VA 
hospitalization with severe post-traumatic stress disorder 
diagnosed and other clinical evidence, including an October 
1996 Vet Center clinical record indicating severe post-
traumatic stress disorder symptomatology, are more nearly 
indicative of a severe degree of psychiatric impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein the 
Court explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"

Additionally, the clinical records indicate that appellant 
has depression and post-traumatic stress disorder 
symptomatology such as nightmares; and apparently has been 
substantially affected by marital and other personal 
problems.  With resolution of all reasonable doubt in 
appellant's favor, the Board finds that the GAF scores, 
particularly the 50 GAF score, as well as the other clinical 
findings, more nearly approximate the criteria for severe 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, and mood.  Thus, for 
the aforestated reasons, the Board concludes that it is at 
least as likely as not that his psychiatric disability more 
nearly approximated the criteria for a 70 percent rating, for 
the period in question prior to January 2, 1998.  However, an 
evaluation in excess of 70 percent for a psychiatric 
disability for said period would not be warranted, since GAF 
scores assigned and other clinical findings did not more 
nearly approximate total occupational and social impairment, 
for the aforestated reasons.  

With respect to the period on and subsequent to January 2, 
1998, during January 2-14, 1998 VA hospitalization in a post-
traumatic stress disorder program, appellant's complaints 
included increasing depression, anger, irritability, and 
self-isolation.  Diagnoses were severe post-traumatic stress 
disorder; and alcohol dependence, by history, most likely 
secondary to post-traumatic stress disorder.  GAF scale 
scores of 50 (on hospital admission) and 54 (on hospital 
discharge) were assigned.  

On April 1999 VA hospitalization in a post-traumatic stress 
disorder program, appellant reported that his severe post-
traumatic stress disorder symptomatology, such as depression, 
isolating/withdrawing from others, anxiety, and flashbacks, 
had worsened since the Kosovo crisis; and that he stayed in 
bed most of the day.  Severe post-traumatic stress disorder 
was diagnosed with a GAF scale score of 35 assigned.  On 
November-December 1999 and May-June 2000 VA hospitalizations 
in a post-traumatic stress disorder program, severe post-
traumatic stress disorder was diagnosed with a GAF scale 
score of 35 assigned.  On November-December 2000 VA 
hospitalization in a post-traumatic stress disorder program, 
GAF scale scores of 42 (on hospital admission) and 50(on 
hospital discharge) were assigned.  

On November 2001-February 2002 VA hospitalization in a 
domiciliary post-traumatic stress disorder residential 
rehabilitation program, appellant appeared alert and 
correctly oriented.  He had some suicidal ideation.  
Diagnoses included post-traumatic stress disorder, major 
depression, and alcohol dependence in remission; and numerous 
physical disorders.  A current GAF scale score of 45 was 
assigned.  

On May 2002 VA psychiatric examination, appellant reportedly 
had not been employed since August 1995.  His complaints 
included nightmares, flashbacks, severe physical problems, 
and memory and sleep difficulties.  Clinically, he was 
oriented to time, place, and person.  He denied 
delusions/hallucinations.  Thought processes were organized.  
A problem interacting with others was noted.  Eye contact was 
described as good and speech was normal.  Insight and 
judgment were poor.  Post-traumatic stress disorder, alcohol 
dependency by history, and personality disorder were 
diagnosed.  A GAF scale score of approximately 50 was 
assigned.  The examiner stated that appellant has severe 
problems with working, problems with interpersonal 
relationships, "serious impairment in social and 
occupational functioning", and "disturbance of motivation, 
mood, and difficulty in establishing effective work and 
social relationship."

Numerous other VA clinical records, including domiciliary 
records, indicated that in July 2002, appellant was 
reportedly homeless.  His complaints included depression.  He 
was receiving domiciliary post-traumatic stress disorder 
group therapy.  He reported having "good and bad days.  He 
is getting to know everyone."  He had concentration 
difficulties, depression, and anxiety.  Mental status 
evaluation indicated that he was alert, cooperative, and 
oriented; that he comprehends; and that he initiated 
conversation and interacted one-on-one.  Current mood was 
described as "5" on a 1-10 scale.   

However, neither the GAF scores nor the other clinical 
findings indicate that appellant's service-connected 
psychiatric disability results in total occupational and 
social impairment during either period in question.  In 
particular, the clinical records do not reveal totally 
incapacitating psychoneurotic symptoms or symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name (the criteria 
for a 100 percent schedular rating for mental illness).  
Significantly, although appellant was apparently recently 
living under self-isolating circumstances and homeless, there 
was no indication of an inability to engage in activities of 
daily living; and he did not display any bizarre behavior.  
See, in particular, July 2002 VA clinical records.  Also, it 
has been indicated that, to the extent he is not working, it 
is due, in part, to physical disorders not solely the 
service-connected post-traumatic stress disorder.  See, e.g., 
the January 1997 SSA administrative law judge's decision.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presented or 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  


ORDER

An initial evaluation of 70 percent for post-traumatic stress 
disorder, for the period prior to January 2, 1998, is 
granted, subject to the applicable provisions governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.  

An evaluation in excess of 70 percent for post-traumatic 
stress disorder, for the period on and subsequent to January 
2, 1998, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

